
	

114 HR 5116 IH: Freeing Responsible and Effective Exchanges Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5116
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Olson (for himself, Mr. Burgess, Mr. Lance, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Trade Commission Act to permit a bipartisan majority of Commissioners to hold
			 a meeting that is closed to the public to discuss official business.
	
	
 1.Short titleThis Act may be cited as the Freeing Responsible and Effective Exchanges Act or the FREE Act. 2.Nonpublic collaborative discussionsThe Federal Trade Commission Act (15 U.S.C. 41 et seq.) is amended by inserting after section 26 the following:
			
				27.Nonpublic collaborative discussions
 (a)In generalNotwithstanding section 552b of title 5, United States Code, a bipartisan majority of Commissioners may hold a meeting that is closed to the public to discuss official business if—
 (1)a vote or any other agency action is not taken at such meeting; (2)each person present at such meeting is a Commissioner or an employee of the Commission; and
 (3)an attorney from the Office of General Counsel of the Commission is present at such meeting. (b)Disclosure of nonpublic collaborative discussionsNot later than 2 business days after the conclusion of a meeting held under subsection (a), the Commission shall publish on its Internet website a disclosure of such meeting, including—
 (1)a list of the persons who attended such meeting; and (2)a summary of the matters discussed at such meeting, except for such matters as the Commission determines may be withheld under section 552b(c) of title 5, United States Code.
 (c)Preservation of open meetings requirements for agency actionNothing in this section shall limit the applicability of section 552b of title 5, United States Code, with respect to a meeting of Commissioners other than that described in subsection (a).
 (d)DefinitionsIn this section: (1)Agency actionThe term agency action has the meaning given such term in section 551 of title 5, United States Code.
 (2)Bipartisan majorityThe term bipartisan majority means, when used with respect to a group of Commissioners, that such group— (A)is a group of 3 or more Commissioners; and
 (B)includes, for each political party of which any Commissioner is a member, at least 1 Commissioner who is a member of such political party, and, if any Commissioner has no political party affiliation, at least one unaffiliated Commissioner..
		
